Exhibit 21.1 LIST OF SUBSIDIARIES 1. Easy Park Ltd. – incorporated under the laws of the State of Israel. 2. PARX Ltd. – incorporated under the laws of the State of Israel. 3. OTI America Inc. – incorporated under the laws of Delaware, U.S.A. 4. OTI PetroSmart (Pty) Ltd. – incorporated under the laws of the Republic of South Africa. 5. ASEC S.A. (Spolka Akcyjna) – incorporated under the laws of the Republic of Poland. 6. Easy Park Israel Ltd. – incorporated under the laws of the State of Israel. 7. Softchip Israel Ltd. – incorporated under the laws of the State of Israel. 8. Softchip Technologies (3000) Ltd. – incorporated under the laws of the State of Israel. 9. CPI Communication Israel Ltd. – incorporated under the laws of the State of Israel. SmartCard Engineering S.A.S. – incorporated under the laws of the French Republic. Inseal S.A.S. – incorporated under the laws of the French Republic.
